738 N.W.2d 738 (2007)
Dzemal DULIC, Plaintiff-Appellee,
v.
PROGRESSIVE MICHIGAN INSURANCE COMPANY and Clarendon National Insurance, Defendants-Appellees, and
Amerisure Insurance Company, Defendant-Appellant.
Docket No. 133526. COA No. 271275.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the February 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.